DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  it is suggested to amend the limitation “cutting the bars....of the at least first and second flow paths in at least first and second portions” to read as “cutting the bars....of the at least first and second flow paths into at least first and second portions”.  Appropriate correction is required.
Claims 7 and 16 are objected to because of the following informalities: it is suggested to amend the limitation “at an inlet side of the alignment rollers, at least the second portion” to read as “at an inlet side of the alignment rollers, and at least the second portion”. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. Applicant argues that Giuseppe does not disclose “that there is one rotating cylinder for each of the flow paths” but rather discloses that “there are two rotating cylinders for each flow path” and additionally “there is no teaching or fair suggestion in Giuseppe to use fewer than two rotating cylinders for each flow path”.
The examiner respectfully disagrees. It is noted that the claim is defined as an open-ended claim with the use of the transition phrase “comprising”, therefore although Giuseppe may disclose two rotating cylinder for each flow path it still meets the claim limitation of having one rotating cylinder for each flow path. It is further noted that the claim sets forth “at least two cylinders” and therefore allows for the . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 10, the claim states “rotating at least two cylinders, one for each of the at least first and second flow paths”, this renders the claim indefinite since it is unclear the intended ratio of cylinders to flow paths. Specifically, the phrase “at least two” gives the option of more than 2 and the “at least first and second” also gives the option of additional flow paths beyond just a first and second. Therefore the limitation allows for a one to one ratio, e.g. if there are three cylinders there are three flow paths, but also allows for the option of having three cylinders and two flow paths, in which case it is unclear which flow path the third cylinder would be associated with. Given the lack of clarity with the ratio the claim is rendered indefinite and the metes and bounds are unclear. Clarification and/or correction is required.
In reference to claim 1, the claim states “wherein each rotating cylinder is associated with a different one of the first and second speed changing device so that the grooves or housing of different ones of the at least two rotating cylinders...” it is unclear if “a different” and “different ones” are intending to refer to the same cylinder. For examination purposes the limitation is being interpreted as “wherein 
In reference to claims 7 and 16, the claims set forth positioning of the first portion at an inlet side of the alignment rollers and position the second portion at an outlet side of the alignment rollers so that at least two bundles of bars are simultaneously formed in the wrapping station. It is unclear how the positioning of the portions on the alignment rollers results in simultaneous bundling within the wrapping station. Specifically, if the second portion is positioned at the outlet side of the alignment roller than it would be exiting the roller prior to the first portion at the inlet side, thereby it would not be possible to be simultaneously wrapping two bundles of bars since the first portion would still be on the alignment roller. Clarification and/or correction is required. For examination purposes the examiner is interpreting the limitation as being directed to positioning of the first and second portions relative to the alignment roller. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10, and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giuseppe et al (US 2008/0196236) in view of Admitted Prior Art (APA).
In reference to claim 1, Giuseppe et al discloses a method for the production and packaging of steel bars [see paragraph 0028], comprising 
rolling bars of indefinite length [see paragraph 0039-0042], 
diverting the bars into at least a first flow path and a second flow path [see paragraph 0055], cutting the bars of the first and second flow paths into at least first and second portions having a first fixed length [ see paragraph 0054], 
transporting the portions of bars at varying speeds along each of the first and second flow paths, the carrying speeds adjusted with a first and a second speed changing device (13) [see paragraph 0056], 
rotating at least two cylinders (14), one for each of the first and second flow paths, each of the cylinders having an outer surface with grooves which during the rotation pass from an upper portion where the grooves receive the first and second portions, to a lower positon, where the grooves offload the first and second portion [see paragraph 0060], wherein the grooves have a second fixed length greater than the first fixed length and greater than a commercial length of the bars [see paragraph 0062],
adjusting the variable speed of each of the first and second speed changing device (13) to handle the first and second portions at a respective set speed rate such that the first and second portion can be placed within the respective grooves on condition that the grooves in the upper position receive relative ones of the first and second portions while the grooves in the lower position offload the portions, which have been previously received in the upper position on a first seat of at least one cooling plate [see paragraph 0060-0062], 
wherein each rotating cylinder (14) is associated with a respective one of the first and second speed changing device (13) [see figure 2] so that the grooves of respective ones of the at least two rotating cylinders (14) receive the first and second portions at different times, depending on the fact that the 
wherein the first and second portions have the same positions within the grooves, both for the first rotating cylinder and the additional rotating cylinder of the at least two rotating cylinders, so that the first and second portions are arranged within the grooves of each respective rotating cylinder (14) always in the same position, and 
wherein the first speed changing device is installed in front of the first rotating cylinder [see figure 2] and maintains the first portion at a speed such  that the first portion is arranged in a first groove of the first rotating cylinder, while the second speed changing device is installed in front of the additional rotating cylinder (14) and maintains the second portion at a speed such that the second portion is arranged in a second groove of the additional rotating cylinder which is next to the corresponding first groove of the first rotating cylinder, so as to prevent overlap between the first portion with the second portion onto the cooling plate [see figure 5].
Giuseppe et al discloses the invention substantially as claimed except for wherein scrap is separated from the bars following the rolling step.
However, Applicant’s Admitted Prior Art discloses it is well known in the art for a plant to be supplied with a separation station (4) between a rolling station (2) and a cutting station (6) for the purpose of removing any scraps therefrom prior to cutting the continuous bar into bars of a desired length.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant of Giuseppe et al to include a separation station, as taught by APA, to be well known within the art, in order to remove any undesired scraps therefrom prior to cutting the bar into the desired lengths.
In reference to claim 3, Giuseppe et al further discloses directing, respectively and alternately, the first and second portions into the first rotating cylinder and into the additional rotating cylinder [see paragraph 0065].
In reference to claim 4, the method further comprises transporting the first and second portions from the first seat to a second seat, adjacent the first seat, of the at least one cooling plate [see paragraph 0064].
In reference to claim 5, the transporting step is performed only after the offload of at least one of the first and second portions from each of the first and additional rotating cylinders [see paragraph 0065].
In reference to claim 6, Giuseppe et al further discloses transporting the first and second portions from the at least one cooling plate, via alignment rollers [roller table], to a wrapping station and into a binding station and into a packaging station [see paragraph 0068-0074].
In reference to claim 7, as best understood, Giuseppe et al further discloses positioning at least the first portion of the first and second portions at an inlet side of the alignment rollers (it is noted the first cylinder is located upstream of the second cylinder and at the beginning of the cooling bed), and at least the second portion of the first and second portions at an output side of the alignment rollers. 
In reference to claim 8, Giuseppe et al further discloses maintaining a speed of one of the first and second portions at a rate such that the one of the first and second portions are housed in the grooves of the first rotating cylinder that is near but spaced from the grooves of at least one of the additional rotating cylinder (14) so that the first and second portions offloaded onto the cooling plate do not overlap [see paragraph 0064].
In reference to claim 9, Giuseppe et al further discloses loading, cyclically and alternately, a first groove of the first rotating cylinder (14) and later, a second groove of the additional rotating cylinder (14) [see paragraph 0065].
In reference to claim 10, Giuseppe et al discloses a method for the production and packaging of steel bars [see paragraph 0028], comprising 
feeding bars of infinite length into a flow path of a line system,
diverting the flow path of bars into at least a first flow path and a second flow path [see paragraph 0055], 
cutting the bars of the first and second flow paths into first and second portions having a first fixed length [ see paragraph 0054], 
adjusting a speed of the first and second flow paths of the first and second portions with at least first and second speed changing devices (13) [see paragraph 0056; figure 2], 
rotating at least two cylinders (14), one for each of the at least first and second flow paths, each of the cylinders having an outer surface with grooves which, during the rotation, pass from an upper portion where the grooves receive the first and second portions, to a lower positon, where the grooves offload the first and second portions [see paragraph 0060], wherein the grooves have a second fixed length greater than the first fixed length and greater than a commercial length of the bars [see paragraph 0062], 
adjusting a speed of the speed changing devices (13) to handle the portions at a set speed rate such that the first and second portions are placed within the respective grooves so that the grooves in the upper position of first and second cylinders (14) of the at least two cylinders receive the first and second portions from the first and second flow paths, while the grooves in the lower position offload the first and second portions, which have been previously received in the upper position on a first seat of at least one cooling plate without overlap of the first and second portions [see paragraph 0060-0062], 
wherein each of the first and second cylinders (14) is associated with a respective one of the first and second speed changing device (13) [see figure 2] so that the grooves of the first and second cylinders 
Giuseppe et al discloses the invention substantially as claimed except for wherein scrap is separated from the bars following the rolling step.
However, Applicant’s Admitted Prior Art discloses it is well known in the art for a plant to be supplied with a separation station (4) between a rolling station (2) and a cutting station (6) for the purpose of removing any scraps therefrom prior to cutting the continuous bar into bars of a desired length.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant of Giuseppe et al to include a separation station, as taught by APA, to be well known within the art, in order to remove any undesired scraps therefrom prior to cutting the bar into the desired lengths.
In reference to claim 12, Giuseppe et al further discloses directing, respectively and alternately, the first flow path and the second flow path into the first rotating cylinder and into the second rotating cylinder [see paragraph 0065].
In reference to claim 13, the method further comprises transporting the first and second portions from the first seat to a second seat, adjacent the first seat, of the at least one cooling plate [see paragraph 0064].
In reference to claim 14, the transporting step is performed only after the offload of at least one of the first and second portions from each of the first and second rotating cylinders [see paragraph 0065].
In reference to claim 15, Giuseppe et al further discloses transporting the first and second portions from the at least one cooling plate, via alignment rollers [roller table], to a wrapping station and into a binding station and into a packaging station [see paragraph 0068-0074].
In reference to claim 16, as best understood, Giuseppe et al further discloses positioning at least the first portion of the first and second portions at an inlet side of the alignment rollers (it is noted the 
In reference to claim 17, Giuseppe et al further discloses maintaining the first flow path at a rate such that the portions from the first flow path are housed in the grooves of the first rotating cylinder that is near, but spaced from, the grooves of the second rotating cylinder (14) so that the first and second portions offloaded onto the cooling plate do not overlap [see paragraph 0064].
In reference to claim 18, Giuseppe et al further discloses loading, cyclically and alternately, a first groove of the first rotating cylinder (14) and later, a second groove of the second rotating cylinder (14) [see paragraph 0065].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0108631 to Castellani discloses a method for the production and packaging of steel bars with a speed changing device and rotating drums.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725